DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        KRISTINE DUHAIME,
                             Appellant,

                                    v.

                  RENEE BUSH and ANNA KRUGER,
                           Appellees.

                              No. 4D17-2630

                         [September 27, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE 15-8411
(09).

  Jonathan M. Drucker of Trescott & Drucker, P.L., Coral Gables, for
appellant.

  Marc E. Rosenthal, Paul David Edwards and Casey Ryan Cummings of
Rosenberg Cummings & Edwards PLLC, Fort Lauderdale, for appellee
Renee Bush.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.